Case 2:16-cv-04833-ADS-ARL Document 77 Filed 08/29/19 Page 1 of 1 PageID #: 1818



                                                         1345 AVENUE OF THE AMERICAS – 11TH FLOOR
                                                                       NEW YORK, NEW YORK 10105
                                                                          TELEPHONE: (212) 370-1300
                                                                          FACSIMILE: (212) 370-7889
                                                                                    www.egsllp.com



                                                August 29, 2019

 VIA ECF
 Hon. Arthur D. Spatt
 United States District Court Judge
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, New York 11722-9014

        Re:     Esposito v. Suffolk Co. Community College, et al.
                16-cv-4833 (ADS) (ARL)

 Dear Judge Spatt:

        This firm currently represents plaintiff Frances Esposito (“Plaintiff”) in the above-
 referenced matter. On August 23, 2019, counsel for defendants filed a motion seeking attorneys’
 fees and costs pursuant to Your Honor’s Order dated July 26, 2019 (the “Fee Motion”). Per
 EDNY Local Rule 6.1(b), Plaintiff’s response to that motion is due to be filed on September 6,
 2019.

         However, on August 28, 2019, this firm filed a motion to withdraw as counsel for
 Plaintiff (the “Withdrawal Motion”). ECF Dkt. Nos. 74-76. In light of that motion, we write
 with the consent of counsel for Defendants to respectfully request that Plaintiff’s time to oppose
 the Fee Motion be extended until 60 days after the Withdrawal Motion is decided by Your Honor
 should that motion be granted in order to allow Plaintiff sufficient time to find new counsel and
 have that counsel prepare any such opposition, or, should the court decline to grant the
 Withdrawal Motion, 14 days after such decision.

         Based on the extenuating circumstances detailed in the Withdrawal Motion, Plaintiff
 respectfully requests that the Court approve the instant request.

                                              Very truly yours,

                                              ELLENOFF GROSSMAN & SCHOLE LLP




                                              Valerie J. Bluth


        {00718164.DOC.2}
